Peters, J.
Appeal from an order of the Family Court of Cortland County (Avery, Jr., J.), entered August 29, 1997, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent in willful violation of the terms and conditions of an order of disposition.
In December 1995, respondent entered an admission to a juvenile delinquency petition. On January 8, 1996 she was adjudicated a juvenile delinquent and placed in the care and custody of the Department of Social Services. Thereafter, she absconded from her foster home. Upon the filing of a petition so alleging and her failure to appear at a scheduled proceeding, an arrest warrant was issued. Over one year later, she was taken into custody on the outstanding warrant.
After a hearing, Family Court found respondent to have violated the terms and conditions of the order of disposition, revoked the order and placed her in the care and custody of the New York State Division for Youth for one year or until she turned 18 years of age. Upon this appeal, respondent does not challenge the underlying adjudication, but rather the authority, as well as the determination, of Family Court to place her with the Division for Youth until her 18th birthday.
As respondent attained the age of 18 during the pendency of this appeal,* warranting the expiration of her placement, we find the issue to be moot, with no exception thereto presented (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Upon our dismissal (see, Matter of Anthony G., 247 AD2d 792, 793; Matter of James XX., 229 AD2d 628, 629), we note that were we to consider her contentions we would find them lacking in merit.
Cardona, P. J., Mikoll, Mercure and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 An appeal from the dispositional order entered August 29, 1997 was filed on October 17, 1997. The original Law Guardian’s motion to be relieved was granted and a new Law Guardian was appointed on January 5, 1998. The appellant’s brief was filed by respondent on April 8, 1998 with respondent’s brief filed by petitioner on July 13, 1998. No motion for a preference was propounded to this Court.